Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 1 of 22 PageID #: 233




     1/6/2019                                   /s/Priscilla Bowens
                                  
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 2 of 22 PageID #: 234
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 3 of 22 PageID #: 235




     1/6/2019                                   /s/Priscilla Bowens
                                  
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 4 of 22 PageID #: 236
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 5 of 22 PageID #: 237




     1/6/2019                                    /s/Priscilla Bowens
                                 
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 6 of 22 PageID #: 238
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 7 of 22 PageID #: 239




     1/6/2019                                   /s/Priscilla Bowens

                                 
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 8 of 22 PageID #: 240
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 9 of 22 PageID #: 241




    1/6/2019                                   /s/Priscilla Bowens
                                 
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 10 of 22 PageID #: 242
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 11 of 22 PageID #: 243




      1/6/2019                                  /s/Priscilla Bowens
                                  
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 12 of 22 PageID #: 244
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 13 of 22 PageID #: 245




     1/6/2019                                   /s/Priscilla Bowens
                                  
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 14 of 22 PageID #: 246
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 15 of 22 PageID #: 247




     1/6/2019                                   /s/Priscilla Bowens

                                   
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 16 of 22 PageID #: 248
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 17 of 22 PageID #: 249




      1/6/2019                                  /s/Priscilla Bowens

                                   
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 18 of 22 PageID #: 250
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 19 of 22 PageID #: 251




     1/6/2019                                   //s/Priscilla Bowens
                                   
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 20 of 22 PageID #: 252
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 21 of 22 PageID #: 253




    1/6/2019                                   /s/Priscilla Bowens
                                  
Case 1:19-cv-00033-RJD-SJB Document 17 Filed 01/06/19 Page 22 of 22 PageID #: 254
